Judgment and order reversed on the law and facts, with costs, and matter remitted to the Special Term to take such further proof as the parties may present in accordance with the opinion in Hoard v. Luther [ante, p. 692], decided herewith. Certain findings of fact and conclusions of law disapproved and reversed. All concur, except Edgcomb, J., not voting. (The judgment denies a motion for a deficiency judgment in a mortgage foreclosure action. The order confirms the referee’s report.) Present — Sears, P. J., Edgcomb, Crosby, Cunningham and Taylor, JJ.